In the
United States Court of Appeals
For the Seventh Circuit

No. 01-1051

Windell Threadgill,

Plaintiff-Appellant,

v.

Moore U.S.A., Inc.,

Defendant-Appellee.

Appeal from the United States District Court
for the Western District of Wisconsin.
No. 00-C-0553-S--John C. Shabaz, Judge.

Argued September 5, 2001--Decided October 19, 2001


  Before Flaum, Chief Judge, and Posner and
Ripple, Circuit Judges.

  Flaum, Chief Judge. Plaintiff Windell
Threadgill appeals the district court’s
grant of summary judgment in favor of the
defendant on plaintiff’s Title VII claim
and dismissal of plaintiff’s complaint as
time-barred. For the reasons stated
herein, we affirm.

I.   Background

  Threadgill worked at the Monroe,
Wisconsin manufacturing facility of Moore
U.S.A., Inc. ("Moore") from May 23, 1983,
until September 22, 1997. In January
1998, Threadgill filed a complaint with
the Wisconsin Department of Workforce
Development and the United States Equal
Employment Opportunity Commission
("EEOC"), alleging that he had been
harassed, intimidated, denied promotional
opportunities, and terminated based on
race. The Wisconsin agency dismissed the
complaint, and Threadgill eventually
withdrew his appeal of that
determination.

  This opinion concerns the complaint
filed with the EEOC. On October 11, 1999,
David Lasker, Threadgill’s attorney, sent
to the EEOC’s Milwaukee District Office a
written request for a right-to-sue
notice. In this letter, Lasker requested
a copy of the notice. On November 18,
1999, the EEOC mailed the notice to
Threadgill who received it soon
thereafter. Threadgill did not
immediately inform Lasker of the notice.
In fact, Threadgill put the notice aside
and neither acted on it nor mentioned its
existence to his attorney for nearly
seven months. Lasker never received a
copy of the right-to-sue letter from the
EEOC. It was not until June 16, 2000,
that Lasker discovered that Threadgill
had received the notice--well past the
90-day limit for filing suit. Although
the notice clearly stated that the
lawsuit "must be filed within 90 days of
your receipt of this Notice," neither
Threadgill nor Lasker took action within
90 days. On September 6, 2000, Lasker
requested a second right-to-sue notice.
In that letter, he claimed that because
he did not receive a copy as requested, a
second notice should be issued. The EEOC
denied Lasker’s request, and Plaintiff
brought his Title VII claim in the
Western District of Wisconsin on
September 11, 2000. After giving the
parties opportunity to present all
relevant material, the district court
ordered on December 11, 2000, that
Moore’s motion for summary judgment be
granted and that Threadgill’s complaint
be dismissed as time-barred with
prejudice and costs.

II.   Discussion

  We review the district court’s grant of
summary judgment de novo, construing all
of the facts and reasonable inferences
that can be drawn from those facts in
favor of the nonmoving party. See Central
States, Southeast & Southwest Areas
Pension Fund v. Fulkerson, 238 F.3d 891,
894 (7th Cir. 2001). A grant of summary
judgment is appropriate if the pleadings,
affidavits, and other supporting
materials leave no genuine issue of
material fact, and the moving party is
entitled to judgment as a matter of law.
Fed. R. Civ. P. 56(c).

A.

  A civil action alleging a Title VII
violation must be filed within 90 days of
receiving a right-to-sue notice from the
EEOC. 42 U.S.C. sec. 2000e-5(f)(1).
Although the statute itself does not
specify who the recipient of the notice
must be, our case law is unambiguous.
"The 90-day period of limitation set
forth in 42 U.S.C. sec. 2000e-5(f)(1)
begins to run on the date that the EEOC
right-to-sue notice is actually received
either by the claimant or by the attorney
representing him in the Title VII
action." Jones v. Madison Service Corp.,
744 F.2d 1309, 1312 (7th Cir. 1984)
(emphasis added); see also Irwin v. Dep’t
of Veterans Affairs, 498 U.S. 89, 92
(1990); Saxton v. American Tel. & Tel.
Co., 10 F.3d 526, 532 n. 11 (7th Cir.
1993). Threadgill’s contention that the
90-day period should have begun to run
only after his attorney received the
notice is a misreading of the precedent.
Two types of receipt of a right-to-sue
notice can start running the 90-day
limitation period, and each does so
equally well: actual receipt by the
plaintiff, and actual receipt by the
plaintiff’s attorney (as such receipt
constitutes constructive receipt by the
plaintiff). See Jones, 744 F.2d at 1312.
Both methods of receipt focus on notice
to the plaintiff. The attorney’s receipt
is pertinent only because he is an agent
of the plaintiff. If, as in the instant
case, the plaintiff actually receives
notice from the EEOC, the attorney’s
receipt is irrelevant; it simply is not
required for the 90-day period to begin
running. Threadgill takes the holdings of
Supreme Court and Seventh Circuit case
law, which state that the 90-day period
begins upon notice to the attorney or to
the plaintiff, and reads them to state
that only upon notice to the attorney
does the clock begin to tick. Nowhere in
our case law is such a result suggested.

B.
  Threadgill next contends that the
principle of equitable tolling should be
applied to excuse his failure to comply
with the 90-day limitations period.
Equitable tolling, however, is reserved
for situations in which the claimant "has
made a good faith error (e.g., brought
suit in the wrong court) or has been
prevented in some extraordinary way from
filing his complaint in time." Jones, 744
F.2d at 1314. Threadgill did not make a
good faith error such as filing in the
wrong court. He did not act at all, even
though the right-to-sue notice clearly
stated that he must file within 90 days.
The courts have allowed equitable tolling
where the claimant "has actively pursued
his judicial remedies . . . or has been
induced or tricked by his adversary’s
misconduct into allowing the filing
deadline to pass." Irwin, 498 U.S. at 96
(emphasis added). To say that a claimant
who receives the notice but does not read
it or ask his attorney to explain it
within the 90 days should be exempt from
the limitations period under the
principle of equitable tolling renders
the procedural rule itself meaningless.
Threadgill’s contention that the EEOC
induced or tricked him into allowing the
deadline to pass by failing to send a
copy of the notice to his attorney is
unsupported./1 The EEOC did not act de-
ceitfully. It sent Threadgill a right-to-
sue notice that clearly indicated the 90-
day limitation. The failure to send a
copy to the attorney does not amount to
trickery or inducement. While
Threadgill’s failure to understand the
implications of the right-to-sue notice
elicits sympathy, "[p]rocedural
requirements established by Congress for
gaining access to the federal courts are
not to be disregarded by courts out of a
vague sympathy for particular litigants."
Baldwin County Welcome Center v. Brown,
466 U.S. 147, 152 (1984).

III.   Conclusion

  Because the 90-day period of limitations
begins when either the complainant or his
attorney receives the right-tosue notice,
and because the doctrine of equitable
tolling does not apply, Threadgill’s suit
is time-barred and we AFFIRM the judgment
of the district court.

FOOTNOTE

/1 Threadgill’s claim that the EEOC misled him into
allowing the deadline to pass cites language from
a case that would allow equitable tolling because
of an adversary’s trickery. See Irwin, 498 U.S.
at 96. Whether any alleged malfeasance by the
EEOC would also suffice to toll the limitations
period is an issue that we need not reach as
there is no support for any claim of trickery or
inducement by the EEOC.